Citation Nr: 0824420	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of lipoma 
excision, right neck.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for bilateral 
impairment of visual acuity.

4.  Entitlement to service connection for disability 
manifested by dizziness.

5.  Entitlement to service connection for disability 
manifested by impaired thought process.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty in the Army from October 
1966 to October 1968.  His awards and decorations include the 
Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran developed a lipoma in the right neck area in 
service and now has a scar as a result of excision of the 
lipoma.

2.  The veteran's impaired vision is not due to a disease or 
injury.

3.  A chronic disorder characterized by dizziness was not 
present during active service and is not etiologically 
related to service.

4.  A chronic disorder characterized by impaired thought 
process was not present during active service and is not 
etiologically related to service.






CONCLUSIONS OF LAW

1.  The veteran has a scar due to the excision of a lipoma 
that was  incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Bilateral impairment of visual acuity was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  A disability manifested by dizziness was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  A disability manifested by impaired thought process was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

With respect to the lipoma issue, the Board notes that the 
veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required before the 
Board decides this claim.

With respect to the other issues, the originating agency 
provided the veteran with the notice required under the VCAA, 
by letter mailed in March 2004, prior to the initial 
adjudication of the claims.  Although the veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claims until October 2006, 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
any of the claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims is no more than harmless error.

The Board notes that service treatment records and pertinent 
post-service medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  

In his written communications and his testimony, the veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate any 
of the claims.  The veteran testified that he was treated for 
heat exhaustion in April 1967 at the 12th Evacuation Hospital 
while serving in Vietnam.  Records of this hospitalization 
have been obtained and associated with the record.  The Board 
is also unaware of any outstanding evidence.  He indicated in 
March 2006 he had no additional evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

It is the veteran's essential contention that he was bitten 
by a leech in service and this led to his lipoma excision in 
July 2003.  He also claims he has impaired vision, dizziness 
and impaired thought processes which are due to service.  

At his November 2007 RO hearing, he described dizziness when 
he gets up in the morning as well as difficulty 
concentrating.  He noted that he also had these problems when 
he had heat exhaustion in service in 1967.  He stated that he 
believes the lipoma removed in 2003 was the remains of a 
leech partially removed in service.  He also indicated he has 
a current eye disorder which began in service.  Records from 
the 12th Evacuation Hospital show that, consistent with his 
testimony, the veteran was treated for heat exhaustion and 
associated dizziness and headache in April 1967 after working 
over 12 hours in the hot sun.  He was treated and then 
released to duty.  

Residuals of lipoma excision, right neck 

The record before the Board includes no medical evidence 
suggesting the presence of lipoma of the right side of the 
neck in service or until many years thereafter.  VA treatment 
records show a mass was excised from the posterior cervical/ 
right occipital area in July 2003.  The veteran had reported 
that this lesion had been present in the neck area since a 
leech was removed in Vietnam, and had recently increased in 
size.  The post operative report reflects the mass was 
clinically consistent with a lipoma.  Pathology confirmed a 
simple lipoma.  VA examination in March 2008 revealed a 3 
inch scar in the area of the lipoma removal.  The examiner 
reviewed the record and noted the veteran's history of heat 
exhaustion in April 1967 in service, as well as the reported 
but undocumented leech bite in service.  The impression was 
that the heat exhaustion was not related to the lipoma and 
that the lipoma 'may or may not' have been related to the 
claimed leech bite in service.  Additional skin examination 
in March 2008 contained diagnosis of the neck scar but no 
opinion as to its etiology.  

The veteran is competent to state that the lipoma developed 
in service and continued to exist until its removal in July 
2003.  He is a combat veteran, and the Board has found no 
reason to question the veteran's credibility with respect to 
the history that he has provided.  The record confirms that 
he currently has a residual scar.  Accordingly, the Board 
concludes that service connection is warranted for the 
residual scar.

Impaired vision, dizziness, and impaired thought process

Turning to the issue of entitlement to service connection for 
impaired vision, or a visual disorder, the Board notes that 
service medical records do not document any eye complaints.  
Visual acuity was found to be 20/20 at separation.  Post 
service VA treatment records dating from 2003 show refractive 
error treated with eyeglasses, and punctate keratitis, 
treated with artificial tears, in November 2003.  VA eye 
examination in March 2008 notes the aforementioned treatment 
for dry eyes and refractive error.  The diagnosis was 
refractive error of the lenses and intermittent blur 
associated with ocular migraines and or visual aura of true 
migraine headaches.  

A refractive error of the eye is not considered a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  38 C.F.R. §§ 3.303(c), 
4.9.  The current VA examination found no additional eye 
disorder was present other than the reported visual blur, a 
migraine-related symptoms.  The Court has held that a 
veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).  While the veteran may 
sincerely believe he has impaired vision or a visual disorder 
incurred as a result of service, as a lay person, he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492.  Therefore, the Board 
finds entitlement to service connection is not warranted.

Similarly, there is no current diagnosis of a disorder 
characterized as either impaired thought process or 
dizziness.  While it is uncontroverted that the veteran was 
treated for dizziness as a manifestation of heat exhaustion 
in April 1967, there is no indication of a disorder of this 
nature at service separation.  Furthermore, the veteran's 
service treatment records show no impaired thought process.  
Psychiatric screening was normal at separation.  VA 
psychiatric examination in April 2008 yielded no psychiatric 
diagnosis.  The veteran's thought process was unremarkable.  

There is no current disability as to thought process or 
dizziness and no disability in service.  Again, the Board 
emphasizes that the Court has held that a veteran's 
statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Therefore, 
these claims must be denied.




ORDER

Entitlement to service connection for residuals of lipoma 
excision, right neck, is granted.

Entitlement to service connection for bilateral impairment of 
visual acuity is denied.

Entitlement to service connection for disability manifested 
by dizziness is denied.

Entitlement to service connection for disability manifested 
by impaired thought process is denied.


REMAND

The veteran urges that his current headaches are migraine 
headaches that are related to his headaches in service.  At 
his November 2007 RO hearing, the veteran stated he was 
treated for headaches and heat stroke in service.  He 
described current headaches similar to those in service.  The 
service treatment occurred in April 1967.  He was treated on 
three separate occasions in service for complaints of 
temporal headaches.  However, no headache disorder was noted 
at separation from service.  

The report of a VA eye examination in March 2008 contains a 
diagnosis of intermittent visual blur associated with ocular 
migraine and or visual aura of true migraine headaches.  The 
report of another VA examination in March 2008 contains 
diagnosis of tension-migraine headaches.  There is no medical 
opinion as to whether these headaches are related to the 
incidents in service.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  The Board believes that the veteran should 
be afforded a current examination to determine the nature of 
any post service headache disorder, and that the examining 
physician should offer an opinion as to the likelihood that 
any currently diagnosed disorder is related to the headaches 
noted service.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
headache disorder.  The claims folder 
must be made available to and reviewed by 
the examiner.  Based upon the claims 
folder review and the examination 
results, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's headache disorder, if present, 
is etiologically related to his active 
service.  The rationale for the opinion 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


